Title: William B. Sprague to James Madison, 5 December 1828
From: Sprague, William Buell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    West Springfield
                                
                                December 5th 1828.
                            
                        
                        
                        I scarcely know in what terms to thank you, which will do justice to my own feelings, for your kind
                            remembrance of me, and for the repeated attentions you have rendered to my request, in respect to the autographs of
                            distinguished men. That of Mr Henry enclosed in your obliging letter of the 28th ult. has just come to hand, and I hardly
                            need say that its value in my estimation is much increased from the channel through which it has come to me. I had
                            previously written to Mr Alexander, agreeably to your suggestion, and received for answer that Mr H’s descendants resided
                            principally in a District adjoining his own; and that he would apply to some one of them on my behalf for his autograph,
                            though from the encouragement he gave me I have not much expectation that he will be successful. I have also written to
                            each of the other gentlemen whom you were so kind as name to me, and though I have not yet heard from them, have no doubt
                            that I shall, in due time.
                        Your kind letter emboldens me to make yet another request, which I had been wishing to make for several
                            weeks, and have been prevented only by the impression that I could not with decency impose another tax upon your kindness.
                            The request is for an autograph of your father, who I understand was the late venerable Bishop Madison of Virginia. I
                            fear, Sir, you will think it dangerous to volunteer in conferring favors upon me, when you find that I make one the
                            occasion of asking another. I have hesitated much, even now, about making this request, as I should certainly prefer to do
                            without the autograph rather than to be troublesome to a gentleman who has obliged me so often, or to give him occasion to
                            suppose that I have taken leave of every sentiment of delicacy.
                        There is in the press a small volume, of probably about 200 duodecimo pages, consisting of Letters first
                            published in the NewYork Observer, on my late tour in Europe. I am perfectly aware that the Letters, hastily written as
                            they were, have but little merit, & it was not without much reluctance that I yielded to a request that they
                            should be republished; but such as they are, I wish to ask your acceptance of them when the book comes from the press. I am
                            not quite certain whether the privilege of the Prest. of the U. S. to frank is subject to any limitation; but if there is a limitation & the book should exceed it, I shall ask the favor of the Post Master
                            General to whose politeness I am already much indebted, that he will forward it to you. I am, Dear Sir, with the highest
                            regard, Your most obedient—& obliged,
                        
                        
                            
                                William B. Sprague.
                            
                        
                    